Title: To George Washington from William Heath, 28 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 28. 1782.
                  
                  Some officers in the 3d Massachusetts brigade wish to send to Philadelphia for the money due them on mr Peirce’s notes—A surgeon of one of the regiments who has a horse, will go immediately if your excellency will grant permission.  As the officers are in great want of their money, I beg leave to request your permission for the surgeon to go, which will take but a few days—a mate is with the regiment to which he belongs.  I have the honor to be With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               